DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response and amendment on 2/4/2021 have been fully considered. Claims 8, 16 have been canceled by applicant in the same response. As to the art of record Lu et al. (201000306300), applicant’s response is persuasive, and the rejection of claims 1-4,6,7,10-12,14-16,18-20 rejected under 35 U.S.C. 102a (1) as being anticipated by Lu et al. (20100306300) is withdrawn. However, Inoue (20080183792) is newly introduced in response to the amended claim 14. Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The details of rejection will be provided in this action below. Also, in response to the amended claims, the following obviousness double patenting rejections are withdrawn because the conflicting claims are no longer coextensive nor obvious to each other in scope (MPEP 804.02    Avoiding a Double Patenting Rejection):
a) Claims 1,3,4,6,14,15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+3+8, 6,8,9,17,18, respectively, of copending Application No. 16/420,457;
b) Claims 1,2,3,4,5,7,8,9,10,11,12,13,14,15,16,17,18,19,20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
c) Claims 1,3,4,6,14,15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+3,5,7,8,17,18,respectively, of copending Application No. 16420447.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 18 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Inoue (20080183792).
As to amended claim 14, Inoue teaches a system comprising (see fig.1 for the overall system that includes a system memory, see fig.2 for the details of the system memory): 
a system memory [system memory 20]; 
a streaming engine [multi-core processor 40][arithmetic program 30/operating system] [bus 45] coupled to access the system memory [system memory 20] to form a stream of stream vectors  
wherein the streaming engine[multi-core processor 40][arithmetic program 30][bus 45]  is configured to insert a specified null vector count [0’s] of null stream vectors vector (e.g. a partial vector that has zero element(s))  into the stream of stream vectors [row vectors of the value matrix 24]  without (e.g. zero is being arranged) accessing the system memory [system memory 24] based on an end of a count of accesses [NZ=3] of the system memory (see each of the row vectors in the value matrix 24 has NZ=3  ; see para [0031] that describes a value matrix 24 including row vectors each formed of a non-zero element of the rows of matrix 22, see further example of the fourth row vector of the value matrix 24 in para [0032] that has 8 and 9 non-zero elements (read from the sparse matrix 22 in the system memory 20), and since the number of the columns  per a row vector is 3  (i.e. NZ=3), a zero is arranged in addition to the two non-zero elements, see fig.2. Examiner’s Note: in this example of the fourth row, the specified null vector count is one, and the end count of accesses is 3); and 
a processing unit [readout unit 422-1-N] coupled to outputs of the streaming engine [multi-core processor 40][arithmetic program 30] [bus 45] to receive (e.g. by reading out) the stream of stream vectors.(see e.g. how the first readout unit 422-1 sequentially reads out matrix elements from each of the value matrix 24 and the position matrix 26 stored in the 
As to claim 18, Inoue teaches in which all elements in a null stream vector (e.g. a partial vector that has zero element(s)) have a value of zero.  (See 0’s are being arranged in addition to the non-zero elements in paras [0032], see fig.2, the 0’s are being arranged in the first, third, fourth, fifth, and sixth row vectors).

Allowable Subject Matter
Claims 1-7, 9-13, 21 are allowable over the art of record. None of the prior art of record teaches (partial features shown, see claims for full details):
a) Receiving stream parameters into control logic of the streaming engine that define a multidimensional array, wherein the stream parameters define a count for each dimension of the multidimensional array and a null vector count; based on the count for a first dimension of the multidimensional array: fetching a set of data from a memory coupled to the streaming engine; and forming a stream of vectors for the multidimensional array responsive to the stream parameters from the set of data fetched from memory; and based on reaching an end of the count of the first dimension and based on the null vector count, forming a set of null stream vectors for the stream of vectors without accessing  the memory.  (Claim 1)
b) The stream template register to hold stream parameters, wherein the stream parameters define a  count for each dimension of  a multidimensional array and a null vector count; address generation logic coupled to the stream template register and configured to generate a set of addresses based on the stream parameters; a memory interface logic 
Claim 15, 17,19,20, 22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
a) The stream template register to hold stream parameters, wherein the stream parameters define a count for each dimension of a multidimensional array and the null vector count; and control logic coupled to receive the stream parameters from the stream template register that is configured to insert the null stream vectors into the stream of stream vectors.  (Claim 15)
b) The translation lookaside buffer coupled to the streaming engine, wherein the streaming engine is configured to insert the null stream vectors into the stream of stream vectors without accessing the translation lookaside buffer. (Claim 17)
The prior art made of record in the previous action and not relied upon is considered pertinent to applicant's disclosure.


b)    Abrishamkar et al. (20120281747) is cited for the teaching of zero padding circuit (para [0045]).
c)    Fossum (8676874) is cited for the teaching of insertion of 0's in a matrix (see the zero and non-zero elements in the matrix in fig.9A, col.9, lines 66-67, col.10, lines 1-15).
All the references cited in this action were already cited to applicant in the previous action except Inoue (20080183792) which is being cited in the 892 Form attached with this action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182